Citation Nr: 0814189	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  06-10 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a 
syncopal episode.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1955 to 
December 1962.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In his March 2006 substantive appeal, the veteran withdrew 
his appeal with respect to the claim of entitlement to an 
initial evaluation in excess of 10 percent for residuals of a 
left hand injury.  Accordingly, this issue is not before the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter dated May 12, 2006, the RO notified the veteran 
that it was certifying his appeal to the Board and he had 90 
days within which to submit additional evidence directly to 
the Board.  

In an August 2006 personal statement received at the Board 
within 90 days of the May 2006 letter, the veteran responded 
to the certification and stated that there were relevant VA 
records outstanding from the Kansas City, Missouri VA medical 
center.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Hence, VA has a duty to seek these records.  38 C.F.R. § 
3.159(c) (2007). 

At that time, the veteran also submitted an Authorization and 
Consent to Release Information to VA (VA Form 21-4142) for 
the release of records pertaining to treatment from Dr. James 
Day.  VA has not acted upon this release and it has expired.  
On remand, the AMC/RO should ask the veteran to execute a new 
release for this medical provider and attempt to obtain these 
records.  See 38 C.F.R. § 3.159(c)(1).

In January 2007, the veteran submitted a July 2006 letter 
from James G. Day, D.O.  This evidence has yet to be 
considered by the RO and the veteran did not waive RO 
consideration thereof.  It was submitted after the expiration 
of the 90 days referred to in the May 2006 letter; however, 
the case is being remanded to obtain additional evidence 
referred to by the veteran.  Thus, on remand, the RO should 
consider this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's VA medical 
records not currently associated with the 
claims file and associate them therewith, 
particularly those from the Kansas City, 
Missouri VA medical center.

2.  Send the veteran a VA Form 21-4142 
with respect to Dr. Day and ask him to 
execute the same.  Thereafter, attempt to 
obtain medical records from Dr. Day.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



